Citation Nr: 1824794	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  11-15 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to increases in the (50 percent prior to August 11, 2008, and 70 percent from that date) staged ratings for posttraumatic stress disorder (PTSD).

2.  Entitlement to increases in the (10 percent prior to March 23, 2017, and 40 percent from that date) staged ratings for right lower extremity peripheral neuropathy.

3.  Entitlement to increases in the (10 percent prior to March 23, 2017, and 40 percent from that date) staged ratings for left lower extremity peripheral neuropathy.

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

5.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1968 to June 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2010 and October 2012 rating decisions by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In June 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.  In June 2016 and January 2017, these matters were remanded for additional development.  An August 2017 rating decision increased the ratings for  right and left lower extremity peripheral neuropathy to 40 percent, each, effective March 23, 2017.

The Board's January 2017 decision also denied service connection for bilateral cataracts and assigned October 11, 2011 as the effective date for the award of an 80 percent rating for glaucoma, resolving those matters.  

Issues seeking an increased rating for glaucoma, a temporary total rating for hospitalization under 38 C.F.R. § 4.29 and special monthly compensation based on the need for regular aid and attendance were raised in a March 2018 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).   


FINDINGS OF FACT

1.  Prior to August 11, 2008, the Veteran's PTSD is not shown to have been manifested by symptoms greater than resulting in reduced reliability and productivity; from that date, total occupational and social impairment is not shown

2.  Prior to March 23, 2017, more than mild incomplete paralysis of the right lower extremity was not shown; from more than moderately severe incomplete paralysis of the right lower extremity is not shown.

3.  Prior to March 23, 2017, more than mild incomplete paralysis of the left lower extremity; from that date, more than moderately severe incomplete paralysis of the left lower extremity is not shown.

4.  The Veteran's diabetes requires insulin and a restricted diet, but is not shown to have required regulation of activities.  

5.  The Veteran's service-connected disabilities do include loss, or loss of use, of both lower extremities; blindness in both eyes plus the anatomical loss, or loss of use, of one lower extremity; loss, or loss of use, of one lower extremity together with residuals of organic disease or injury which affect functions of balance and/or propulsion so as to prevent locomotion without assistive device; or the loss, or loss of use, of one lower extremity together with the loss, or loss of use, of one upper extremity such as to affect function of balance or propulsion so as to preclude locomotion without assistive devices.

6.  The Veteran's service-connected disabilities do not include blindness in both eyes or the anatomical loss, or loss of use, of both hands (or burn or inhalational injuries).


CONCLUSIONS OF LAW

1.  Ratings for PTSD in excess of 50 percent prior to August 11, 2008 and in excess of 70 percent from that date are not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411 (2017).

2.  Ratings for right lower extremity peripheral neuropathy in excess of 10 percent prior to March 23, 2017 and in excess of 40 percent from that date are not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Code 8520 (2107).

3.  Ratings for left lower extremity peripheral neuropathy in excess of 10 percent prior to March 23, 2017 and in excess of 40 percent from that date are not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Code 8520 (2107).

4.  A rating in excess of 20 percent for diabetes mellitus is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.119 Code 7913 (2017).

6.  The criteria for establishing entitlement to assistance in acquiring specially adapted housing are not met.  38 U.S.C. §§ 2101(a), 5107 (2012); 38 C.F.R. § 3.809 (2017).

3.  The criteria for establishing entitlement to assistance in acquiring special home adaptations (or a residence equipped with such) are not met.  38 U.S.C. §§ 2101(b), 5107 (2012); 38 C.F.R. § 3.809a (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters dated in November 2008, February 2009 and June 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's VA medical records have been secured.  He was afforded VA examinations to assess the severity of his service-connected disabilities.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that a VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the June 2015 hearing, the undersigned identified the issues, and advised the Veteran of what is needed to substantiate the claims.  A hearing deficiency is not alleged.

The Board also finds that there has been substantial compliance with the January 2017 Board remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  A March 2017 VA letter asked the Veteran to provide information concerning treatment he had received, to include from Drs. A.K. and S.G., as directed in the January 2017 remand.  An October 2017 letter again requested that the Veteran submit his treatment records.  In November 2017, the Veteran stated that he had no additional information to provide the VA.  In April 2018, his representative waived initial consideration by the AOJ of all evidence submitted since the most recent supplemental statement of the case.


Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA outpatient treatment records show that in March 2008, the Veteran stated that he thinks about Vietnam a lot.  Mental status evaluation found that he was adequately groomed and cooperative.  His mood was euthymic, and his affect was appropriate and full ranged.  He was able to joke and smile.  His thought process was goal-directed; and his thought content reflected preoccupations with his skin condition and Vietnam.  He denied hallucinations or delusions.  He denied suicidal or homicidal ideation.  He indicated that he socialized with his wife and other veterans.  The impressions were PTSD and depression related to physical problems.  

On November 2008 VA psychiatric examination, the Veteran stated that he lived with his wife of 38 years, but had no friends or hobbies.  On mental status evaluation, he was alert and oriented.  His affect was agitated, his insight was fair, and his attention was impaired.  He could spell "world" in reverse direction, and he completed the serial 3 addition test.  He had difficulty with memory, and reported difficulty with attention and concentration.  He endorsed auditory or visual hallucinations and stated that he hears voices and sometimes will see visions, but described them as vague and as "silhouette."  He reported that he has had thoughts of suicide and had made use of the suicide hot line, but denied any history of suicide attempt.  He denied current suicidal or homicidal ideation.  The diagnosis was PTSD.  The examiner stated that the Veteran was reporting severe impairment in functioning related to his symptoms of PTSD.   His current treatment included medication management, counseling and group therapy.  He reported a history of occupational impairment due to his PTSD.

A December 2008 letter from a team leader at a Vet Center noted that the Veteran had been receiving readjustment counseling since 2004.  His most prominent symptoms were a history of psycho traumatic stress isolationism; diminished interest in significant activities; feeling detached or estranged from others; episodes of broken or limited sleep; night sweats; chronic history of depression; difficulty with short term memory and concentration; hypervigilance; panic attacks; irritability and outbursts of anger; lack of trust; extreme anxiety; trauma-related intrusive recollections; and emotional numbness.  The team leader stated that it was highly apparent to him that the Veteran no longer possessed the necessary skills to get or keep employment, and that without regard to other factors, his overall ability to function normally was totally and permanently impaired because of PTSD.

On March 2009 VA diabetes mellitus examination, the Veteran denied having episodes of diabetic ketoacidosis, but stated that he has hypoglycemic episodes two to three times a week.  He stated that he restricted his diet.  It was noted that he took Insulin.  He also said that diabetes affected his activities of daily living in that he has to monitor his diet and medications closely.  Examination found no obvious evidence of retinopathy.  There was no evidence of distal motor weakness in either lower extremity.  There was decreased sensation to vibration at the dorsum of the great toes bilaterally.  There was also decreased sensation to pinprick and light touch along the plantar and dorsal aspects of both feet extending just above the ankles in a stocking-like distribution.  Deep tendon reflexes and knee jerks were 1+ and symmetric.  Ankle jerks were absent bilaterally.  Examination of the feet found no evidence of skin breakdown, ulcers or signs of infection.  The diagnosis was diabetes mellitus with complications including mild bilateral lower extremity sensory polyneuropathy, with no evidence of motor involvement.

On May 2010 VA psychiatric examination, the Veteran reported mild remission of symptoms secondary to treatment.  He reported that he slept four to five hours a night (with nightmares five to six times a week), and said that he had no close friends outside family.  Mental status evaluation found him alert and oriented.  He presented somewhat poor effort and refused to answer some questions.  His affect was euthymic.  It was difficult to determine any potential impairment in attention or memory due to this approach to the task.  He reported auditory hallucinations, but no other overt symptoms of a psychosis.  He denied suicidal or homicidal ideation.  The diagnosis was PTSD.  The examiner noted that the Veteran presented with severe impairment of functioning due to symptoms of PTSD.  He had severe impairment in social and occupational functioning.

On May 2010 VA diabetes mellitus examination, the Veteran stated that he had four hypoglycemic episodes a week and that he was on a restricted diet.  It was noted that he took Insulin.  He reported that he saw his diabetic care provider every three to six months.  He stated that he had burning and tingling of the feet; lower extremity motor was intact on examination.  Lower extremity vibration was diminished in a stocking pattern.  Deep tendon reflexes were 2+ and symmetrical.  Monofilament, light touch, temperature and pinprick were diminished in both lower extremities.  There were no trophic changes to either foot.  The diagnosis was diabetes mellitus without evidence of retinopathy, cerebrovascular disease, coronary artery disease or nephropathy.  There was moderate diabetic neuropathy in both lower extremities; there was no peripheral vascular disease.   

In November 2010, a VA suicide prevention coordinator contacted the Veteran.  He had called the crisis hotline the previous week because he was having a hard time.  He stated that he had suicidal ideation "every now and then" and that when he thinks of suicide, he thinks of how and why he would do it and also who it would harm.  He said he hears voices at times.  It was noted that he was in moderate distress, but was cooperative, open, friendly and talkative.  His mood and attention were good, and his memory was intact.  He stated that he often loses his train of thought.  

On March 2011 VA diabetes mellitus examination, the Veteran denied ketoacidosis, but said that he had hypoglycemic episodes at least two to three times a week.  He reported that he followed a restricted diet and saw his primary care provider for diabetes every six months.  He had burning tingling and numbness in both lower extremities.  He stated that his vision issues were related to cataracts and not diabetic retinopathy.  Examination found that distal motor function was intact.  He had intact vibratory sensation in both lower extremities.  Knee and ankle jerk reflexes were 1/4.  Temperature, light touch and monofilament testing were intact in both lower extremities.  It was noted that the diabetes mellitus was poorly controlled.  It was noted that the Veteran had type 2 diabetes with no retinopathic changes, cerebrovascular disease, coronary artery disease, nephropathy, peripheral vascular disease or skin changes.  The examiner also stated that the Veteran was having increasing pain, numbness and tingling of the lower extremities.  

On April 2011 VA psychiatric examination, the Veteran stated that he did not like to be around people and did not have any friends.  He reported difficulty with anger control.  On mental status evaluation, he was alert and oriented.  His affect was blunted.  He demonstrated adequate attention.   He reported depression.  There was no suicidal or homicidal ideation.  The diagnosis was PTSD.  The examiner noted that the Veteran had severe impairment of social and occupational functioning.

VA outpatient treatment records show that on August 8, 2011, it was noted that the Veteran was on medication for PTSD.  On mental status evaluation, he was described as alert, and his speech was generally goal-directed without delusional or psychotic content.  He said he avoided crowds and had crying spells whenever he thinks about Vietnam.  He denied suicidal or homicidal ideation, but admitted to calling a suicide hotline to talk.  He reported paranoia and hallucinations, and that he was irritable and threw things.  His sleep was fragmented by nightmares.  His affect was labile and his mood was dysphoric.  The diagnosis was PTSD.

The Veteran was seen at a private facility for an eye examination in April 2012.  It was noted that he had no light perception in his right eye and that corrected visual acuity in his left eye was 20/50.

On August 2012 VA eye examination, the Veteran's corrected visual in the left eye was 20/50 for distance and 20/60 for near vision.  On visual field testing, it was noted that he had a contraction and loss of visual fields.  He had loss of the temporal half, nasal half, inferior half and superior half of the visual field bilaterally.  The diagnoses were advanced glaucoma right eye greater than left eye, bilateral cataracts and diabetes mellitus without retinopathy.  

In November 2012, H.E. Shaw, Jr., M.D. stated he examined the Veteran in August 2012.  He stated that the Veteran had advanced glaucoma with bilateral optic atrophy, worse in the right eye than the left, bilateral cataracts and possibly preexisting traumatic optic neuropathy in the right eye.  His visual acuity was no light perception in the right eye and 20/50-2 in the left eye.  Visual field testing showed extensive four quadrant defects in the left eye.  He stated that the Veteran was legally blind.

An undated statement was received in December 2012 from D. Tremblay, M.D.  He stated that based on examination in April 2012, the Veteran's best distant visual acuity in the right eye was no light perception and 20/50 in the left eye.  It was noted that he had only 1/2 of his left visual field remaining.

Private medical records show that in January 2013 the Veteran reported tingling and buzzing in his feet.  Motor examination found normal tone bulk and strength throughout.  There was no drift.  Sensation to pinprick was impaired in a stocking glove distribution.  Vibration was impaired to the ankles and proprioception was intact throughout.  Reflexes were absent and symmetric.  Toes were flexor plantar.  The assessment was diabetic.polyneuropathy 

In March 2013, the VA examiner who conducted the August 2012 examination provided clarification of some of the findings.  He noted that after a review of the record, there was a dictation error.  He noted that the Veteran's right eye visual acuity was light perception only.  He stated that based on the examination, in the absence of diabetic retinopathy in either eye, he was confident in opining that the Veteran's reduced visual acuity was due to advanced glaucoma and not cataracts.  He noted that the Veteran had 2+ visually significant cataracts in both eyes.  He stated that 2+ visually significant cataracts do not cause light perception or reduced visual acuity as that which was found in the right eye.  They can cause reduced visual acuity to approximately best corrected 20/50 which was found in the left eye.  

In November 2013, a private physician noted that the Veteran had advanced glaucoma.  He had no vision in the right eye, and his left eye visual acuity was 20/100, with a constricted visual field.    
In November 2013, another private physician noted that the Veteran had suffered continued vision loss due to glaucoma.  He had no light perception in the right eye, and his best corrected left eye visual acuity was 20/80 with a severely constricted visual field.  

In February 2014, a VA physician reviewed the Veteran's records, and noted that he saw the Veteran in January 2014.  The physician reviewed a January 2014 VA optometry evaluation (when it was noted that the Veteran did not meet the definition for legal blindness), and noted that there were discrepancies in the examination that led the provider to feel the Veteran was "making this condition appear worse."  

VA outpatient treatment records show that in May 2014, the Veteran stated that he slept three to four hours a night.  He said his mood swings back and forth.  Mental status evaluation found him to be alert and oriented.  He was neatly groomed.  He was logical and appropriate in conversation.  His presentation was in stark contrast to his complaints.  He denied suicidal and homicidal ideation.  In October 2014, he was contacted at home and reported passing suicidal ideation on and off and that it had been going on for a while.  He said he was upset that day because he found out that the VA had discontinued a benefit.  In November 2014, he reported reduced frequency of suicidal ideation.  In January 2015, he stated that he was having worse depression over the holidays.  He said his wife left him for a few days and that he felt like an outsider to his family.  Mental status evaluation found his speech to be pressured.  He was cooperative.  His mood was depressed and anxious, variable and labile.  His affect was mildly constricted.  There were no hallucinations.  His thought process was linear and goal-directed, and thought content was appropriate.  There was no suicidal or homicidal ideation.  His memory was intact and his concentration and attention were good.  His impulse control was good.  Insight and judgment were fair.  In April 2015, he reported marital conflict.  On mental status evaluation, his appearance was adequate.  His mood was variable/labile, and his affect was mildly constricted.  His thought process was goal-directed and his thought content appropriate.  He had no hallucinations or suicidal or homicidal ideation.  His memory was intact and his insight and judgment were fair.  In June 2015, the Veteran presented to the emergency room expressing suicidal ideation with a plan to jump from his car.  He reported that he woke up every day thinking about suicide.  On mental status evaluation, his thought processes were goal-directed and linear.  He had auditory hallucinations, but no commands.  There were no delusional ideas or other perceptual disturbances.  He did not appear to be responding to internal stimuli.  His thought content revealed chronic suicidal ideation, but none currently.  Insight and judgment were limited.  He was hospitalized for one week and the diagnoses on discharge were PTSD, unspecified depressive disorder and rule out depression with psychosis.  

In September 2015, the Veteran reported increased irritability, continued daily flashbacks, intrusive memories and daily nightmares.  Mental status evaluation found that he was disgruntled.  He was oriented times three.  His mood was bad and his affect incongruent.  He denied hallucinations and suicidal or homicidal ideation.  His insight and judgment were limited.  The next month he noted an improved mood when he was around his family and not able to isolate.  He isolated more when he was home.  On mental status evaluation, he was less disgruntled.  He was oriented times three.  His mood was fine and his affect incongruent.  He denied hallucinations and suicidal or homicidal ideation.  His insight and judgment were limited.  In December 2015, a suicide prevention coordinator noted that the Veteran said he fights through suicidal thoughts every day, but has had no intent or plan.  The Veteran said that it was upsetting fighting the VA for more than 47 years.  In January 2016, mental status evaluation found that the Veteran was cooperative.  His speech had a depressed tone.  He was oriented times three.  His mood was fine and his affect incongruent.  He denied hallucinations and suicidal or homicidal ideation.  His insight and judgment were limited.  

On April 2016 VA diabetes mellitus examination, it was noted that the Veteran required more than one Insulin injection per day.  He did not require regulation of activities for medical management of diabetes.  He saw his diabetic care provider less than twice a month for episodes of ketoacidosis or hypoglycemia.  He had not had any episodes of ketoacidosis or hypoglycemic reactions that required hospitalization in the previous 12 months.  There was no unintentional loss of weight or strength attributable to diabetes.  His complications of diabetes mellitus consisted of peripheral neuropathy.  The diagnosis was diabetes mellitus, type 2.  The examiner stated that diabetes and its complications did not impact the Veteran's ability to work.

On April 2016 VA peripheral neuropathy examination, the Veteran stated he felt as if he had "bees in his hands and feet" and several times per day has to shake them to get the feeling to go away after 5-10 minutes.  Examination found that he did not have constant or intermittent pain in the lower extremities.  He had mild paresthesias/dysesthesias and mild numbness in the lower extremities.  Strength was 5/5 in the lower extremities.  Deep tendon reflexes were 2+ at the knees and ankles.  Light touch and monofilament testing were decreased at the knees/thighs and foot/toes.  Position sense, vibration sensation and cold sensation were decreased in the lower extremities.  There was no muscle atrophy.  He had trophic changes, manifested by smooth, shiny skin, and it was noted that he had mild incomplete paralysis of the sciatic nerve bilaterally.  The examiner dated that the Veteran's diabetic peripheral neuropathy did not impact his ability to work.

On April 2016 VA psychiatric examination, the Veteran stated that his wife had left him on and off due to his problems with PTSD, and does not get along with people, but isolates.  His symptoms included depressed mood; suspiciousness; panic attacks more than once a week; chronic sleep impairment; mild memory loss; disturbances of mood and motivation; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; and the intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner noted that the Veteran was generally alert and oriented.  He was cooperative with the examination.  His mood was mildly anxious and affect was mildly constricted.  He became tearful during a portion of the examination.  His speech was fluent and normal in rate and tone.  The diagnosis was PTSD.  The examiner stated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

Private medical records show that in April 2016, the Veteran's corrected visual acuity in the right eye was no light perception, and in the left eye 20/25.

In May 2016, a VA psychologist reviewed the April 2016 VA psychiatric examination and the Veteran's records.  She also spoke with the Veteran.  It was noted that the Veteran felt that his symptoms had worsened in the last few weeks.  He had more frequent nightmares, night sweats and passive suicidal ideation.  He reported more anger and more isolation.  He noted that his dosage of medication had recently increased.  He stated he had some casual friends that he spoke with at group, but described the relationship with his wife as poor because of his irritability.  The psychologist opined that given the Veteran's level of impairment from what he related that day and what he had shared with a previous VA examiner, he would have occupational and social impairment with deficiencies in most areas such as work, school, family relations, and thinking or mood and that his symptoms of PTSD, especially his sleep problems, anger problems, and trouble concentrating, would prevent him from maintaining substantially gainful employment because he is presenting with severe symptoms and severe difficulty with respect to relating to others and also having passive suicidal ideation on a daily basis.

On March 2017 VA psychiatric examination, the Veteran stated that the relationship with his wife was "lonely" and that sometimes he has to be in a different part of the house.  He said that she tries to entice him to fight so she can call 911 to put him in jail.  He stated that he had friends through the PTSD group at the Vet Center, but that he did not see them outside the group.  The examiner summarized the Veteran's treatment, noting that he had been seen by a private psychologist for 45 visits of individual therapy between October 2008 and October 2009, but that no details of the treatment were available.  She noted that he had been seen by a private psychiatrist between October 2009 and July 2013.  A July 2013 summary by that psychiatrist noted that the Veteran had been stabilized on medication for the previous two to three years.  The VA psychologist summarized the private treatment, noting that from March 2009 to September 2010, the Veteran's mood was euthymic, and his symptoms were typically improving or stable.  She added that no suicidal ideation or psychotic symptoms were noted in any treatment notes from March 2009 to March 2011.  She stated that the Veteran had been seen seven times by the VA in the previous 12 months and the treatment notes reflected ongoing stress and preoccupation related to his VA benefits, depressive symptoms, poor sleep, low appetite and energy, social isolation, suicidal thoughts (with plan but no intent), and unchanged PTSD symptoms, including continued irritability, daily flashbacks, intrusive memories, avoidance, startle and nightmares.

The Veteran's symptoms included depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and suicidal ideation.  The examiner noted that the Veteran was clean and neatly groomed with good hygiene.  He was casually and appropriately dressed.  Eye contact was normal.  He was not unusually distractible, impulsive, restless, or disinhibited, and did not appear overtly hypervigilant to the environment.  He reacted a couple times to noises in the hallway.  He expressed his thoughts fluently and without difficulty.  His orientation was generally intact for person, place, time, and current events.  His thought processes were occasionally tangential, but he was easily redirected.  He was otherwise logical and goal-directed, without evidence of loose associations or perseveration.  Thought content was appropriate to the context.  There was no evidence of perceptual disturbances (auditory/visual hallucinations) or delusions.  His insight and judgment were intact.  His mood appeared to be mildly depressed.  The Veteran stated that he thinks about committing suicide every morning when he gets up.  His affect was congruent with his mood, and was normal range.  He smiled and expressed some humor at times, but also became tearful at one point.  He did not otherwise appear irritable, upset, or nervous during the evaluation.  The Veteran endorsed problems with intrusive memories, social detachment, irritability, anger, depression and anxiety.  He also endorsed some visual-perceptual issues (e.g., seeing a silhouette in his peripheral vision that disappears when he looks directly at it), but these are more likely related to his visual impairment and are not consistent with visual hallucinations.  He reported that he sometimes "hears things" (e.g., "mumbling" as if people are talking to him or thinking he hears somebody walking around when there is no one there), but these were not disturbing (and not considered indicative of psychosis).  He endorsed obsessional thoughts related to his claims; he denied compulsive behaviors and manic or hypomanic symptoms.  The diagnoses were other specified trauma and stressor-related disorder (sub-syndromal PTSD), and persistent depressive disorder (dysthymia).  The examiner stated that the Veteran had occupational and social impairment with reduced reliability and productivity.
Regarding the severity of symptoms prior to and since 2008, the examiner stated that this was very difficult to determine retrospectively.  She noted that there are inconsistencies between symptoms and severity noted in mental health records at times as compared to what has been reported in medical records (VA and non-VA), with VA mental health records typically showing the greatest level of impairments, whereas medical records have rarely indicated mental health concerns, per reported complaints or per mental status evaluations.  The Veteran has been quite invested in obtaining higher ratings and benefits for years and this raises some concern about the validity of his self-reported symptoms in prior VA examinations and with mental health providers.  In this examination, for example, his responses on an objective psychological assessment measure were not interpretable due to a pervasive pattern of over-endorsement of psychological symptoms and severity, thus raising concern about the reliability of his self-reported symptoms during the clinical interview.  On review of past mental health and claims records, it did not appear that any prior VA examiner or mental health provider had conducted objective psychological testing to further evaluate his symptoms and diagnosis beyond self-report alone (as was done during this examination).  The examiner provided her best estimate of symptoms per the criteria for ratings for mental disability, based on record review alone, including both mental health records and medical records.  Prior to 2008, the Veteran's symptoms included depressed mood; anxiety; suspiciousness; chronic sleep impairment; and difficulty in establishing and maintaining effective work and social relationships.  

The examiner noted that since 2008, the Veteran's symptoms have included depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and suicidal ideation.  Per VA primary care records since 2008, rare complaints were again indicated, including a depressive episode with thoughts of suicide and his rash which was causing depression (September 2010) and poor sleep (December 2015).  His PTSD was otherwise described to be "stable" (May 1967, and June and October 2013), with mood and affect "normal" (March 2015).  In October 2011, he said "this is the best he has felt in years."   Private mental health records from the Veteran's treating psychiatrist (from 2009 to2013) indicated generally "improving" or "stable" symptoms and "euthymic" mood, although symptoms were noted to be "getting worse" in October 2009.  He had "sleep issues" in April 2010, and he was "getting worse" again in August 2010.  In a July 2013 letter summary of treatment a private psychiatrist indicated that the Veteran was stabilized on medication for the last two or three years.  

The VA examiner stated that VA mental health records show that the Veteran began utilizing the Crisis Hotline in 2008 and has called it numerous times, occasionally for support but also to get messages to his mental health providers regarding questions or concerns.  Psychiatric treatment records show complaints related to depressed mood, sadness and crying spells, worthlessness, low appetite and weight loss, low motivation, anxiety, irritability, poor sleep, nightmares, "flashbacks" or intrusive thoughts, discomfort in crowds, avoidance, startle, "paranoia" and hallucinations ("hears voices" and "sees silhouettes"), preoccupation and anxiety associated with his skin condition, and an "obsessional" preoccupation and stress related to claims and benefits and the perception that he has been treated "unfairly" by the VA.  He has also repeatedly reported suicidal thoughts with plans but without intent.  Poor vision was noted to frequently interfere with his well-being and functioning.  In August 2013, he stated that he was "very pleased with his medications and indicated that 'it took a long time for me to get to where I'm at and I don't want you to touch a thing."  The Veteran has otherwise repeatedly requested medication changes, often increases in doses or changes in medication due to suspected side effects, and his providers have indicated that any further medication changes would likely have little benefit given extensive prior medication trials.  One provider noted inconsistencies between the Veteran's presentation and his complaints on numerous occasions, and another provider indicated there was a strong connection between the Veteran's mood and his benefits and other situational stressors.  Individual therapy records from 2013-14 address PTSD symptoms and claims/benefits issues.  He was psychiatrically hospitalized in 2015 after a VA hearing due to stress, depression, suicidal thoughts (with plan but without intent), and anger which was triggered by the judge who he perceived to be "hostile."  He was noted to be highly fixated on claims-related issues during the hospitalization.

Based on all available records, the VA examiner stated that there was no indication of an intermittent inability to perform activities of daily living or of neglect of appearance or hygiene.  Although the Veteran has occasionally reported that his wife reminds or encourages him to bathe or dress, this is not a clinically significant problem.  Medical and mental health records consistently indicate that he is well groomed, nicely dressed, and with good hygiene, and he reported that he manages activities of daily living independently.  His behavior has never been described as grossly inappropriate.  He has been irritable or angry with providers, but never to the point of being disruptive and he has not exhibited impaired impulse control.  There is no indication in the records of persistent delusions or hallucinations.  His visual/perceptual experiences of seeing "silhouettes" are not indicative of a psychosis and are more likely a function of his low vision.  He has reported that he "hears voices" but again, the nature of what he hears is not indicative of a psychosis. "Paranoia" has been noted by the Veteran and providers, but not as a symptom of psychosis.  It is more likely a function of anxiety, mild hypervigilance, or a general characterological tendency to perceive the world negatively or in a hostile/persecutory manner.  His persistent focus on claims/benefits has been described as "obsessional" in the past but he has never been diagnosed with a psychotic/delusional disorder.  There are no obsessional rituals which have interfered with his activities, and in fact, he has consistently exhibited a focused, goal-directed and well-organized ability to pursue his claims and benefits over the years.  The Veteran has never exhibited illogical, obscure, or irrelevant speech, and he has never exhibited a gross impairment in thought processes or communication. The memory difficulties he reported are mild and likely a combination of normal age-related changes and effects of depression/anxiety or insufficient sleep.  No concerns related to orientation (spatial, time, place) have been noted by providers in the past.  Finally, although he endorsed chronic thoughts of suicide (with plan), there has never been an indication in records of active intent and the Veteran has never attempted to harm himself or to take his own life.  Thus, there is no indication that he is or has been in a persistent danger

On March 23, 2017 VA neurology examination, the Veteran's feet were not dysesthetic to touch or testing modalities.  Muscle bulk of the lower extremities was good and symmetric.  There was no wasting or fasciculations.  Tone was normal.  Motor strength of the extensor hallucis longus was good and symmetric.  Dorsiflexion and plantar flexion of the feet were good.  Testing of proximal muscle strength in lower extremities was limited by back pain.  Strength in both proximal lower extremities was at least 4/5.  Knee jerks and ankle jerks were absent.  Plantar responses showed "withdrawal," and were not abnormal.  Sensory examination of the lower extremities showed diminished vibration sense to the knees.  Position sense and movement of the toes were preserved.  Monofilament was present on the plantar surface of the feet, but not on the dorsum of either foot.  Pin and temperature sense were decreased to the mid shin.  The impression was that the findings were consistent with diabetic neuropathy.  The Veteran's symptoms were moderately severe and had been present continuously since at least 1999.  He did not have paralysis in either lower extremity and would not be better served by amputation.

VA outpatient treatment records show that in June 2017, the Veteran was contacted by the suicide prevention coordinator for follow-up.  He did not endorse current suicidal or homicidal ideation.  He said that he has suicidal thoughts every morning, but they "pass" after several hours.  He said he had thoughts such as "I am worthless" and "I want to end it all:"  He denied any current intent to act on these thoughts.  In August 2017, he stated that he was not doing well, and noted that his vision was failing.  On mental status evaluation, his behavior was calm and cooperative.  Affect was full-ranged.  His mood was euthymic.  Thought processes were linear and goal-directed.  Thought content was without hallucinations or delusions.  He denied suicidal or homicidal ideation.  Insight, judgment, memory and concentration were intact and adequate.  In October 2017, he stated that between visits he makes frequent calls to VA about his claims or to the suicide hotline about depression and suicidal ideation.  He had recently attempted to drive, and nearly got into an accident.  He reported increased chronic hopelessness and depression, which were worsened by blindness.  He said he had suicidal ideation every morning, with lots of plans, but no intent.  He noted that the suicidal ideation dissipates once he starts his morning activities.  Mental status evaluation found that he was cooperative and appropriately dressed.  His speech had a depressed tone.  He was oriented times here.  His mood was kind of excited and his affect slightly constricted.  He denied hallucinations and delusions.  There was no suicidal or homicidal ideation.  Insight and judgment were limited.  The examiner stated that the Veteran exhibited a brighter affect, which was inconsistent with the severity of his reported depression and chronic suicidal ideation.

On December 2017 VA eye examination, the Veteran's corrected visual acuity in the right eye was 5/200 for distant and near vision.  In the left eye, his corrected visual acuity was 20/70 for distance and near vision.  It was noted that vision in his right eye was light perception only.  He did not have visual acuity of 20/200 or less in the better (right) eye.  Visual field testing showed that he had complete loss of the visual field in his right eye and a severely constricted visual field in the left eye.  The diagnoses were bilateral glaucoma, bilateral cataracts and bilateral ptosis.  

VA medical records show that the Veteran was admitted to a VA blind rehabilitation center from February to March 2018.  Visual acuity was no light perception in the right eye and 10/40 in the left eye.

	Increased rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Reasonable doubt regarding degree of disability is to be resolved in favor of the claimant.

This analysis is undertaken considering the possibility that different ratings may be warranted for different periods of time, based on facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

	PTSD 

A 100 percent rating is warranted for PTSD when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9411.

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), CAVC noted that the list of symptoms in the Board's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather is to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  It was noted the regulation requires an evaluation of the effects of the symptoms, and not a search for a set of particular symptoms.

Regarding whether a rating in excess of 50 percent for PTSD is warranted prior to August 11, 2008, the period under consideration is from January 7, 2008.  A March 2008 VA outpatient report notes that the Veteran did not have hallucinations or delusions.  In March 2017 a VA examiner summarized records from that period.  She noted that prior to 2008, the Veteran's symptoms included depressed mood, anxiety, suspiciousness, a chronic sleep impairment and difficulty establishing and maintaining effective work and social relationships.  At no time during that period was it shown that he had suicidal ideation, obsessional rituals near-continuous panic or other symptoms or impairment that would reflect establish that PTSD resulted in occupational and social impairment with deficiencies in most areas.  While the Veteran tended to isolate, he maintained family relations/a long marital relationship.  He tended to activities of daily living independently, drove, and was able to maintain his treatment regimen for both psychiatric and physical disabilities.  There is no indication that he was unable to maintain finances; his presentations reflect that he was acutely aware of what was needed to further his claims, and he was noted to be goal-driven.  Deficiencies in most areas due to PTSD symptoms were not shown.

The analysis turns to whether a rating in excess of 70 percent is warranted from August 11, 2008.  A report from a Vet Center in December 2008 notes a conclusory statement that the Veteran's PTSD "totally and permanently" impaired his ability to function normally.  The provider listed a number of symptoms, including short-term memory problems, panic attacks and sleep impairment.  The provider did not discuss in any detail how the Veteran's symptoms impacted functioning, and the insufficiently explained conclusion cannot be found dispositive on the question of whether total occupational and social impairment due to PTSD symptoms was shown.  In May 2016, a VA psychologist found that the Veteran's symptoms were severe, resulting in deficiencies in most areas, and that the Veteran's PTSD symptoms prevented him from obtaining gainful employment.  However, this report does not describe total occupational and social impairment.  Notably, while the Veteran has variously reported having suicidal ideation (he has denied any attempt), and examinations have consistently found no current suicidal ideation.  In March 2017, the VA examiner commented on the Veteran's course of psychiatric treatment.  She noted that his behavior has never been deemed to be inappropriate, and while he may display anger, his impulse control is not impaired.  He did not have obsessional rituals (although it has been accepted by providers that he is obsessed with the claims process) nor had he displayed gross impairment in thought processes.  She also noted there was  discrepancy between his reported symptoms and the findings on examinations.  The disability picture of PTSD presented throughout is not shown to have at any time been one of total occupational and social impairment.   As noted above, the Veteran has maintained marital/familial relations, participates in medical management of his disabilities, tends to activities of daily living independently, has not been found incapable of tending to his own finances, and has not displayed symptoms consistent with/similar to those listed in the criteria for a 100 percent rating.  Accordingly, a schedular rating in excess of 70 percent is not warranted. 

Notably, prior to establishing entitlement to a 100 percent combined schedular rating for his service-connected disabilities, the Veteran was found to be unemployable due to such disabilities (and that rating has remained in effect)..

	Peripheral neuropathy 

For sciatic nerve impairment, an 80 percent rating is warranted for complete paralysis of the sciatic nerve; a 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy; a 40 percent rating is warranted when incomplete paralysis is moderately severe; and a 20 percent rating is warranted when it is moderate.  38 C.F.R. § 4.124a, Code 8520.

The initial question is whether a rating in excess of 10 percent is warranted for peripheral neuropathy of either lower extremity prior to March 23, 2017.  The next higher (20 percent) rating for peripheral neuropathy of a lower extremity is warranted when there is moderate incomplete paralysis of the sciatic nerve.  Such a finding is not warranted.  The March 2009 VA examination found that the Veteran had mild sensory neuropathy of each lower extremity.  The May 2010 examination showed that that vibration, light touch and pin prick were all decreased in the lower extremities.  The examiner noted the Veteran had moderate neuropathy.  The abnormal findings were all necessary, and do not reflect more than mild incomplete paralysis.  An April 2016 VA examination found mild paresthesias and mild numbness in each lower extremity.  There was no muscle atrophy.  The examiner opined that the Veteran had mild incomplete paralysis (which is consistent with the 10 percent ratings assigned).  he symptoms and related functional impairment the Veteran describes in his own reports do not describe a level of lower extremity neurological impairment that may reasonably be characterized as more than mild incomplete paralysis in degree (motor function was not shown to be affected).  Accordingly, the preponderance of the evidence is against a rating in excess of 10 percent for left or right lower extremity peripheral neuropathy prior to March 23, 2017.

A March 23, 2017 VA examination found increased symptoms were found.  The examiner stated that the Veteran's symptoms were moderately severe (and a 40 percent rating was assigned from the examination date).  The next higher, 60 percent, rating requires that the symptoms be more severe, including marked muscle atrophy.  The March 2017 examiner found good muscle bulk in the lower extremities; muscle atrophy was not shown (and severe incomplete paralysis is not shown); there examiner stated that the Veteran did not have paralysis.  Accordingly, the Board finds that the preponderance of the evidence is a rating in excess of 40 percent for peripheral neuropathy of either lower extremity from March 23, 2017.

	Diabetes mellitus 

A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  Note (1):  Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process under Code 7913.  38 C.F.R. § 4.119, Code 7913.

The criteria for rating diabetes are stated in the conjunctive, and what distinguishes the criteria for a 40 percent rating from those for a 20 percent rating is that in addition to diet and Insulin, the diabetes requires regulation of activities for medical management.  Although the record confirms the Veteran takes Insulin and is on a restricted diet for diabetes, regulation of activities to manage the disease has not been prescribed, and is not shown to be required.  There is no indication in the record that the Veteran's activities are affected by diabetes.  On April 2016 VA examination, it was specifically noted that the Veteran's activities are not limited due to diabetes.  There is no evidence or allegation in the record that he has been hospitalized due to ketoacidosis or hypoglycemic reactions.  There is no basis for the assignment of a rating for diabetes in excess of 20 percent.  

The Veteran has separate ratings for glaucoma, peripheral neuropathy of the upper and lower extremities and erectile dysfunction as compensable complications of diabetes.  Further compensable complications have not been identified, or alleged.

	Specially adapted housing or a special home adaptation grant

Eligibility for assistance in acquiring specially adapted housing under 38 U.S.C. § 2101(a)  may be granted if a Veteran is entitled to compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b).  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c). 

Under 38 U.S.C. § 2101(b) assistance in acquiring a special home adaptation grant may be granted if a Veteran is entitled to compensation for permanent and total disability that (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands. 38 U.S.C. § 2101(b); 38 C.F.R. § 3.809a. 

The Veteran's service-connected disabilities include glaucoma, rated 80 percent; right lower extremity peripheral neuropathy, rated 40 percent; left lower extremity peripheral neuropathy, rated 40 percent; right upper extremity peripheral neuropathy, rated 20 percent; and left upper extremity peripheral neuropathy rated 20 percent.

The Veteran's claim is predicated on a finding that he is blind in both eyes.   He does not allege, and the record does not show, that he has loss or loss of use of an upper or lower extremity.

Regarding the claim for assistance in acquiring specially adapted housing, entitlement to such benefit requires a finding that the Veteran is blind in both eyes, having light perception only plus loss or loss of use of a lower extremity.  It is not in dispute that he has light perception only in the right eye (is legally blind in that eye).  However, visual acuity in his left eye was no worse than 20/100 on private examination in November 2013, and on December 2017 VA eye examination, corrected visual acuity in the left eye was 20/70.  When he was in a VA blind rehabilitation center in March 2018, his left eye visual acuity was noted to be 10/40.  Furthermore, as noted above, loss or loss of use of a lower extremity is neither shown, nor alleged.  Accordingly, the legal criteria for establishing entitlement to assistance in acquiring specially adapted housing are not met.

A special home adaptation grant requires that a veteran have service connected disability that is permanently and totally disabling, and that the disability includes anatomical loss or loss of use of both hands, is due to burn or inhalational injury, is due to blindness in both eyes with central visual acuity no less than 20/200 in the better eye.  As was noted above, he does not have or allege loss of use of both hands, or disability due to burns or inhalational injury.  Furthermore, his corrected vision is his left (better) eye has not been found to be 20/200 or less.  Therefore, the legal criteria for this benefit also are not met.  [The Board notes that his left eye loss of vision appears to be progressive.  Further decline in left eye visual acuity may present a basis for reopening this claim.]


      ORDER

Ratings for PTSD in excess of 50 percent prior to August 11, 2008 and in excess of 70 percent from that date are denied.
Ratings for right and left lower extremity peripheral neuropathy in excess of 10 percent, each, prior to March 23, 2017, and in excess of 40 percent, each, from that date are denied.

Ratings in excess of 10 percent for left lower extremity peripheral neuropathy prior to March 23, 2017, or in excess of 40 percent from that date are denied.

A rating in excess of 20 percent for diabetes mellitus is denied.

The appeal seeking entitlement to assistance in acquiring specially adapted housing or a special home adaptation grant is denied



______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


